 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS FRANKLIN PALMER,                           No. 2:17-cv-00515-GGH
12                       Petitioner,
13           v.                                         ORDER
14    SCOTT KERNAN,
15                       Respondent.
16

17          Petitioner filed his petition for writ of habeas corpus pro se on March 10, 2017. ECF No.
18   1. He was granted permission to proceed in forma pauperis on March 20, 2017. ECF No. 5. In
19   the Order granting informa pauperis status this court directed respondent to file a response to the
20   petition within 45 days of the issuance of the Order. Id. at 3:9-10. Petitioner was given 30 days
21   to file a traverse if respondent’s filing was an Answer and 30 days to file an opposition if the
22   response was a motion to dismiss. Id. at 3:11-13. Respondent filed his response by way of an
23   answer on May 4, 2017, ECF No. 10, and lodged the relevant record regarding petitioner’s trial,
24   appeals and writs on May 11 2017. ECF No. 11. Petitioner was, then, expected to oppose the
25   respondent’s response to the complaint on or before June 5, 2017. No communication has come
26   from petitioner to date.
27   ////
28
                                                        1
 1                                                DISCUSSION
 2           Two potential reasons for petitioner’s silence have occurred to this court. First, it appears
 3   that petitioner filed a change of address with the court which was entered on the court’s record on
 4   May 8, 2017. ECF No. 13. Thus, it was only a matter of days between the filing of service of
 5   respondent’s answer and petitioner’s change of address. It is possible, therefore, that the filing of
 6   the answer and the trial court record never reached petitioner. On the other hand, petitioner may
 7   have received the documents and they may have convinced him that he did not wish to proceed
 8   with his petition.
 9           If the first explanation is the correct one, petitioner should, within 10 days of the date of
10   this order, notify the court and opposing counsel that he never received the filings and request that
11   they be reserved immediately. Once the court has notice of this status it will set a new date for
12   petitioner’s traverse to be filed so that this matter can be properly resolved. If the second
13   explanation is applicable, petitioner must notify the court within the same 10 days that he wishes
14   to voluntarily dismiss his petition.
15           Petitioner is forewarned that a failure to respond in either of the above-referenced matters
16   will result in this court dismissing the petition for failure to prosecute.
17                                               CONCLUSION
18           In light of the foregoing IT IS HEREBY ORDERED that:
19           1.      Petitioner shall have 10 days to respond to this Order either by
20                   (a)     filing and serving notice that respondent’s answer and lodged trial court
21           documents were never received by him at his new address and requesting that they be
22           reserved; or
23                   (b)     Petitioner shall show cause why his petition should not be denied.
24           IT IS SO ORDERED.
25   Dated: October 26, 2018
26                                                  /s/ Gregory G. Hollows
                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                          2
